Ostrander, J.
(after stating the facts). It will be observed that the personal property is not described otherwise than by its location. The contents of a barn or of barns, on a farm, unlike the barn or barns, are not permanent, and the risk assumed by the insurer is not limited to the contents at the time the policy is issued. It is the general rule that place and location are of the essence of a risk, especially when the property insured is not described otherwise than by location. The policy in question differs slightly from the one considered in Benton v. Insurance Co., 102 Mich. 281 (26 L. R. A. 237). That policy described “onebarn” and, in a separate item, “on contents in said barn.” It described “one toolhouse,” and, separately, “on contents in toolhouse.” Plaintiff built a new barn, and in it he stored grain and tools. This barn and its contents were destroyed by fire. It was held that the contents of the barn were not within the protection furnished by the policy. There is no intimation, however, in the opinion, and none in the numerous cases cited, sustaining the proposition that, if tools actually in the insured barn when the policy was issued had been for convenience placed in the insured toolhouse and had been there destroyed by fire, the owner could not have recovered for them as for contents of the toolhouse. So, under the provisions of the policy in suit, there can be no doubt that the risk covered at the time of the fire the contents of any of the barns described in the policy wherever they may have been situated when the policy was issued, and however much they may have changed by use, replacement, and season.
But when it is attempted to extend the risk to the contents of one or of several other barns, not in existence when the policy was issued, the case is brought within the rule of Benton v. Insurance Co., unless the defendant is estopped to demand the application of the rule. If it is estopped, it is because it consented, in substance and effect, that the property destroyed should be, in the new and uninsured building, considered as contents of barn *550buildings within the meaning of the policy. One conclusion to he legitimately drawn from the conversation with the officers of defendant company which has been referred to is that, in deciding not to increase the amount of insurance upon the contents of the barns, plaintiffs regarded the tools stored in the new shed as withdrawn from the protection of the policy and considered and understood the word “barns” to mean the barns mentioned in the policy, and the contents of such barns and of no others to be the * ‘ contents of barn buildings ” referred to in the policy. But this is not the only conclusion which may be reasonably drawn. Plaintiffs regarded the risk of loss to be diminished by placing these larger farm implements in the detached and little-visited new building. In consequence they considered themselves fairly protected against loss of the contents of their barns without increasing the amount of the indemnity and the attendant cost. Assuming this to be what plaintiffs meant, and that the officers of defendant so understood, and in view of the fact that the company itself employed in the policy the term which is of importance here, and that the conversation in question was upon an occasion when the officers of defendant had called upon plaintiffs to determine the amount of insurance they should carry, there is reason for saying that both parties regarded the destroyed property as covered by the very general terms of the policy, and that assessments were thereafter paid and received with that understanding.
We reach the conclusion that the court was not in error in refusing to direct a verdict for defendant.
The judgment is affirmed.
Blair, C. J., and Grant, Montgomery, and Hooker, JJ., concurred.